Citation Nr: 1141766	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  06-03 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for bilateral hearing loss. 

2.  Entitlement to an increased disability rating in excess of 10 percent for right ankle posttraumatic arthritis (right ankle disability).

3.  Entitlement to an increased disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for lumbar spine degenerative changes (lumbar spine disability).   

5.  Entitlement to service connection for actinic keratosis (skin disability).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

 T. R. Bodger


INTRODUCTION


The Veteran served on active duty from September 1958 to July 1961 and from February 1964 to February 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran initially raised a claim of service connection for tinnitus.  In April 2011, service connection was granted for this claim and his tinnitus was assigned a 10 percent.  The Veteran has not filed a notice of disagreement and the matter is no longer before the Board.  

The Veteran's bilateral hearing loss disability rating was increased from 0 percent to 10 percent in April 2011.  The Board notes, with respect to increased ratings, that with a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993). The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Because the Veteran was not assigned the maximum allowable disability rating for his hearing loss, the Board will continue to assess the increased rating claim.  

The RO initially denied the Veteran's claim of service connection for a lumbar spine disability in an October 2002 rating decision.  The Veteran failed to timely file a notice of disagreement.  Generally, new and material evidence would be required to reopen this claim.  See 38 U.S.C.A. § 5108.  Under the provisions of 38 C.F.R. § 3.156(c), however, when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  The Veteran's complete service treatment records were not of record at the time of the October 2002 rating decision and it is not final.  As such, the Board will address the issue of service connection for a lumbar spine disability on a de novo basis.

In June 2010, the Board remanded this matter for further evidentiary development.  It now returns for appellate review.  With respect to the issues of hearing loss and PTSD, the RO has substantially complied with the dictates of the June 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, the issues of service connection for actinic keratosis and a lumbar spine disability as well as increased rating for the right ankle disability are remanded for further evidentiary development, are addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.

The issues of entitlement to total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) and entitlement to service connection for hypertension, to include as secondary to herbicide exposure, have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

As provided above, the Veteran has raised a claim of TDIU.  See Robinson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted).  In a recent case, the Court held that a claim for TDIU can be inferred as part of the original claim for a higher initial rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  This case differs, however.  The Veteran asserts that he is unemployable not only based on his service-connected disabilities on appeal to the Board, but also due to his other service-connected disabilities.  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.  The disposition of the Veteran's claim of service connection for a skin disorder as well as his increased rating claim for a right ankle disability may impact the TDIU claim.  As such, the matter is REFERRED to the RO for further action. 


FINDINGS OF FACT

1. Prior to October 1, 2010, the Veteran's right ear was a Level II and his left was a Level IV.  

2. After the October 1, 2010 audiometric evaluation, the Veteran right ear is a Level V, and his left ear is a Level VI. 

3.  Prior to August 30, 2010, the Veteran's service-connected PTSD was manifested by symptoms of sleeplessness, irritability, anxiety, depression, and anger.  

4.  From August 30, 2010, the Veteran's service-connected PTSD is manifested by symptoms of sleeplessness, anger, irritability, anxiety, depression, isolation, and reduced employability.   


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for bilateral hearing loss have not been met prior to October 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

2.  The criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met as of October 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

3.  The criteria for a rating in excess of 20 percent for PTSD have not been met prior to August 30, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

4.  The criteria for a rating of 50 percent, but no more, for PTSD have been met as of August 30, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable (zero percent) to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103 (a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.

Prior to initial adjudication of the Veteran's claims, a letter dated in November 2007 satisfied the three elements under the duty to notify provisions of Dingess, 19 Vet. App. at 473.  The letter also complied with the requirements under Vazquez-Flores.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  As such, VA has satisfied its duty to assist in obtaining relevant records.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With respect to increased rating claims, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See 38 C.F.R. § 3.327(a) (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran was afforded VA examinations in October 2002, August 2005, November 2006, and October 2010 to assess the severity of his bilateral hearing loss.  He was also afforded VA examinations in June 2006 and August 2010 to assess the severity of his PTSD.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate as they are predicated on a review of medical records and the examiners fully addressed the rating criteria that are relevant to rating the disabilities at issue here.  

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a veteran's bilateral hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran, as a lay person, is competent to submit evidence of how the hearing loss affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994)(finding that lay testimony is competent when it regards features or symptoms of injury or illness).  During the examinations, the Veteran did not report the effect that his bilateral hearing affected his occupational functioning or daily activities.  Nevertheless, the Veteran has not demonstrated any prejudice caused the deficiency in the examinations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Thus, there is adequate medical evidence of record to make a determination regarding the increased rating claims.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Increased Rating

The Veteran seeks an evaluation in excess of 10 percent for his service-connected bilateral hearing loss prior to October 1, 2010 and in excess of 30 percent as of October 1, 2010.  He also seeks an evaluation in excess of 30 percent for his PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

a.  Bilateral Hearing Loss

The Veteran's hearing loss was noncompensable prior to October 1, 2010 and rated as 30 percent disabling as of October 1, 2010 under Diagnostic Code (DC) 6100.  See 38 C.F.R. § 4.85, DC 6100 (2011).  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

During an August 2005 VA audiological examination, the Veteran's pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
60
70
LEFT
20
30
40
55
70

The average decibel loss in his right and left ears was 49.  Speech audiometry revealed a speech recognition ability of 76 percent in the right ear and of 88 percent in the left ear.  On Table VI, the Veteran's right ear hearing merits a Level III and his left ear hearing merits a Level II.  Using Table VII, the Veteran is entitled to a noncompensable rating.

During a November 2006 VA audiological examination, the Veteran's pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
65
75
LEFT
30
40
55
65
75

The average decibel loss in his right was 56 and his left ear was 59.  Speech audiometry revealed speech recognition ability of 88 in his right ear and 80 in his left ear.  On Table VI, the Veteran's right ear hearing merits a Level II and his left ear hearing merits a Level IV.  Using Table VII, the Veteran is still entitled to a noncompensable rating.
	
During an August 2010 VA audiological examination, the Veteran's pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
70
80
75
LEFT
50
60
65
70
75

The average decibel loss in his right and left ears was 62.5.  Speech audiometry revealed speech recognition ability of 72 percent in his right ear and 64 percent in the left ear.  On Table VI, the Veteran's right ear hearing merits a V and his left ear hearing merits a VI.  Using Table VII, the Veteran is entitled to a 20 percent rating.  

Alternatively, the regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See Fed. Reg. 25203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a), if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  While the Veteran's bilateral hearing meets this standard, it does not provide the Veteran with a higher rating.  A 20 percent disability rating is warranted under 38 C.F.R. § 4.86(a).  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  However, in this case, the audiometric results from the VA examination do not meet the 38 C.F.R. § 4.86(b) criteria and the Veteran's disability cannot be evaluated under this alternative rating scheme.  Based upon the foregoing, the Veteran's bilateral hearing loss disability meets the criteria for a noncompensable rating before October 1, 2010 and a 20 percent rating as of October 1, 2010.  

The Veteran asserts that he is entitled to a higher rating as his hearing loss affects his daily living.  While the Board agrees that the Veteran has sensorineural hearing loss which greatly affects his daily life, VA has created objective criteria which must be met to obtain a compensable disability rating.  The Board is restricted from deviating from these set scheduler standards.  The Veteran is also not entitled to any further staged ratings.  See Hart, 21 Vet. App. 505.

The record contains evidence showing the Veteran is not entitled to a compensable rating prior to October 1, 2010.  He is further not entitled to a rating in excess of 20 percent as of October 1, 2010.  The RO has evaluated the Veteran's hearing loss as 30 percent disabling.  However, there is no indication that his hearing loss has progressed, based upon objective audiometric readings, to the point that the bilateral hearing loss is granted than the 20 percent now assigned.   Therefore, the claim is denied.  38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

b. PTSD

The Veteran's service-connected PTSD is evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, DC 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Under the provisions for rating psychiatric disorders, a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

38 C.F.R. § 4.130, DC 9411.  

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to DSM-IV, a GAF score ranging from 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  Id.  As will be discussed below, the Veteran's GAF scores have ranged from a score of 44 in October 2005 to a score of 67 in June 2006.  

During the August 2005 PTSD evaluation, the Veteran complained of increased anger, frustration, irritability as well as sleeplessness, nightmares, and isolation.  On examination, the Veteran's manner was friendly and cooperative.  His intelligence was average and his speech was pressured and rapid.  He had normal memory function but inappropriate affect.  His motor activity was relaxed and his judgment was good. No delusions, disorganized thinking or hallucinations were noted.  He had no suicidal or homicidal ideations.  The examiner indicated that at the time of the examination the Veteran was still working fulltime although under his profession as he could no longer take flying jobs due to his age.  

A September 2005 psychosocial assessment and employability evaluation report from a Dr. E.M.T. indicates that the Veteran had difficulty falling and staying asleep.  He had physical reactions of sweating and feeling frightened.  He had dreams and/or nightmares as well as waves of intermittent, intrusive and involuntary thoughts about his Vietnam experience.  He reported a difficulty in trusting others and has rocky interpersonal relationships and few close friends.  He felt socially isolated.  He also reported frequent bouts of irritability and outbursts of anger as well as exaggerated startle responses.  The Veteran was diagnosed with PTSD and given a GAF score of 44.  The examiner then provided that based upon the Veteran's educational level, training, past work experience and current level of symptomatology, he was not a viable rehabilitation candidate, nor was he capable of sustaining substantial, gainful work activity at any skill or exertional level.  

Vet Center treatment records indicate that from August 2005 to November 2005 the Veteran underwent individual and group therapy.  An August 2005 letter from a Dr. C.D.E. indicates that the Veteran had PTSD with associated relationship and emotional management issues.  He had emotional containment, displaced or inappropriate feelings, anxiety and guilt, which impacted his ability to maintain intimate relationships.  

During a February 2006 PCT Evaluation, the Veteran reported severely distressing intrusive thoughts several times per week, weekly nightmares with difficulty returning to sleep, recent flashbacks while flying his helicopter, and significant physical and emotional upset when exposed to reminders of his military experience.  He was less interested in activities that he once enjoyed.  He reported emotional withdrawal.  He also reported moderate difficulty concentrating and memory loss.  He had moderate hypervigilance and exaggerated startle response.  The Veteran also reported close relationships with his children and grandchildren.  He reported having worked for the Fritz Enterprises for 26 years and stopped working about 2003 due to multiple health problems.  He was diagnosed with PTSD and major depressive disorder and given a GAF score of 55.

A March 2006 Addendum opinion provides that the Veteran reported symptoms of anger, restlessness, poor sleep, and a worsening of interpersonal relationships since his retirement.  He denied feelings of worthlessness, hopelessness, and suicidal or homicidal ideation.  He was diagnosed with PTSD and major depressive disorder and given a GAF score of 55.  

During a June 2006 VA examination, the Veteran indicated having been married twice and adopting two children from his first marriage.  He said that he has five grandchildren.  He indicated a continued relationship with his brothers whom he saw once a month and talked on the phone or via email about once a week.  He also indicated bi-weekly visits with friends and maintaining contact with them via the telephone on a more frequent basis.  The Veteran reported attending church services about once a month as well as belonging to the Vietnam Helicopter Pilot Association and the Ir Drang Valley Association.  He attended the national reunions of these organizations.  The Veteran indicated that he was able to travel for leisure.  He reported that he did not sleep well and had nightmares and/or dreams.  He had intermittent episodes of anxiety since service discharge and intermittent feelings of depression about once per week.  He denied any suicidal ideation or history of attempted suicide.  He described problems of controlling his anger.  He also indicated an exaggerated startled response.  

On examination, the Veteran's speech was normal with no illogical or obscure speech patterns.  There was no evidence of a thought disorder and he was coherent, relevant, and very cooperative.  There were no overt signs of panic or anxiety during the examination and his affect was normal with a mildly depressed mood.  The Veteran avoided situations that reminded him of his Vietnam experiences and had irritability, startle reactions, and insomnia.  The examiner noted that until the Veteran lost his job as a pilot, he did not appear to meet all the criteria for a diagnosis of PTSD.  The examiner mentioned that since military discharge, the Veteran has been nearly continuously, gainfully employed in a high stress, complex field of aviation.  The examiner then provided that the Veteran was currently employed on a fulltime basis and maintained his pilot license.  He was diagnosed with PTSD and given a GAF score of 67.  

In a March 2007 letter, the Veteran's private therapist, Dr. E.D.E., responded to the June 2006 VA examiner's assessment of the Veteran's GAF score of 67 and indicated that the Veteran should more likely have a GAF score of 55-57 for moderate symptoms of difficulty functioning including periods of flat affect and interpersonal dysfunction in his primary relationships.  

The Veteran submitted a letter dated in July 26, 2010 from his private therapist, Dr. C.D.E. which indicated that the Veteran's PTSD symptoms had regressed and he exhibited numerous depressive symptoms which severely impacted his personal relationships.  

During an August 2010 VA examination, the Veteran reported that he had anger, irritability, insomnia, anxiety, and depression.  He indicated that there had been little major change since his June 2006 VA examination.  The Veteran indicated that he had been self-employed since 2002 when he retired.  He reported that during the past five years, the Veteran had acquired three new grandchildren.  He reported attending church services on occasion as well as going to dinner with friends.  The Veteran denied any suicide attempt, violence or assaultiveness.  His thought process was unremarkable and his judgment was intact.  He reported nightly sleep impairment and panic attacks about two to three times a month.  His memory was mildly impaired.  The examiner noted that the Veteran's usual occupation was that of a pilot although he was not presently employed.  The Veteran indicated that he retired from fulltime employment in 2002 and started receiving social security in 2005.  The Veteran indicated that his physical limitations were his primary limitations for employability.  He explained that his psychological functioning would impact his ability to maintain a job the required a lot of thinking, organization, management, or concentration.  The examiner opined that the Veteran was not precluded from gainful employment on the basis of his current PTSD symptoms.  However, due to his PTSD symptoms, he would not be able to return to his position as a pilot and would require a potential employer to make special accommodations.  The examiner then provided that the Veteran's symptoms appeared to have increased in severity since his June 2006 VA examination.  

The Veteran indicated, through his representative, in August 2011 that his PTSD significantly hinders his ability to obtain substantially gainful employment.  He also provided that his PTSD is manifested by distressing dreams, chronic worrying, nervousness, fearfulness, anxiety and significant depression.  The Veteran's statements describing his symptoms are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002)(finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994)(noting competent lay evidence requires facts perceived through the use of the five senses).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.

In weighing the evidence, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent prior to August 30, 2010.  Specifically, the Veteran suffered from depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  However, there was no evidence of flattened affect, abnormal speech, difficulty understanding complex commands, impaired judgment or abstract thinking, or difficulty maintaining effective relationships.  Conversely, the Veteran has been married to the same woman for a number of years and has continuously reported maintaining a good relationship with his children and grandchildren.  Further, the Veteran reported having close friends whom he would talk to and visit with frequently.  The Veteran also reported during the June 2006 VA examination that despite losing his job as a pilot for Fritz Enterprises, he was employed full-time and maintained his pilot license.  

However, the Veteran is entitled to a rating of 50 percent as of August 30, 2010.  During his examination, the Veteran had mildly impaired memory, reported panic attacks which occurred two to three times per month, and continued to indicate sleep impairment.  The examiner also indicated that the Veteran was no longer employed.  He further provided that in a general sense the Veteran was not precluded from gainful employment on the basis of his PTSD symptoms.  The examiner then provided that the Veteran could not return to work as a pilot and indicated that it would be necessary for special accommodations to be made by a potential employer which would narrow the range of viable employment possibilities.  The examiner also provided that the Veteran's PTSD symptoms appeared to have increased in severity from his June 2006 VA examination mentioned above, which have reduced his quality of life and function and practical effectiveness and efficiency.  As such, the majority of his symptoms fall within the 50 percent rating as of August 30, 2010.  However, the majority of the Veteran's symptoms fall within the 30 percent ratings prior to August 30, 2010.  

The Board also finds that entitlement to a 70 percent disability evaluation has not been demonstrated.  For example, he has not displayed any suicidal ideation; he has no obsessional rituals that interfere with his routine activities; and his speech is not illogical or irrelevant.  While he has referred to having panic attacks two to three times per month, they are not continuous in nature.  He is also not so depressed that his ability to function independently has been adversely affected.  He has not displayed impaired impulse control.  In fact, he specifically denied any violence or assaultiveness.  He has also been able to maintain his personal appearance.  While his condition adversely affects his ability to engage in activities that require much thinking, organization, or concentration, the August 2010 VA examiner did not find that his PTSD made the Veteran unemployable.  Therefore, the Veteran is entitled to a 50 percent evaluation.  No higher evaluation has been met.  

In sum, the record contains evidence showing the Veteran is entitled to a 30 percent rating prior to August 30, 2010 and a 50 percent rating as of August 30, 2010.  He is not entitled to any further staged ratings.  See Hart, 21 Vet. App. 505.  Consequently, the benefit-of-the-doubt rule applies, and the claim is granted to a limited extent.  38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

c. Extra Schedular

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The schedular evaluations for the Veteran's hearing loss and PTSD are adequate.  The Veteran disagrees with the ratings.  In other words, he does not have any symptoms from his service-connected disorders that are unusual or are different from those contemplated by the schedular criteria.  The Veteran does not have "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluations for his level of impairment.  The available schedular evaluations for these service-connected disabilities are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App at 115.


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss prior to October 1, 2010 is denied.  

Entitlement to an increased disability rating in excess of 20 percent for bilateral hearing loss as of October 1, 2010 is denied.

Entitlement to an increased disability rating in excess of 30 percent for PTSD prior to August 30, 2010 is denied.  

Entitlement to an increased disability rating of 50 percent, but no higher, for PTSD as of August 30, 2010 is warranted.  


REMAND

I. Actinic Keratosis

VA's duty to assist includes providing the Veteran with a VA examination if warranted.  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. at 312.  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran was afforded a VA examination in August 2010 to assess the etiology of his skin disorder.  In the examination report, the VA examiner reviewed of the claims file indicating that the last excision of skin cancer was most recently in September 2009.  On examination, the examiner reported that the Veteran had prior sites of previous surgeries including two behind the left ear, one on the right shoulder and on in the mid-upper back.  The examiner then provided that the question of sun exposure during military service arises in cases of service connection for skin cancers.  The examiner reported that the factor favoring a grant of service connection was that sun exposure usually occurs before age 18.  Arguing against the claim was the impossibility of assigning any specific period of sun exposure during service to future skin cancers.  After stating these very general conclusions, the examiner opined that it was less likely than not that the Veteran's skin disorder was related to service, including Agent Orange exposure.  

The Board finds that this examination is inadequate.  See Barr, 21 Vet. App. at 312.  It is unclear to the Board how the examiner, asserting two generally vague factors, could determine that this specific Veteran's skin disorder was not related to service.  There is no indication whether the examiner actually asked the Veteran about his sun exposure prior to service, during service, or after service discharge.  Furthermore, the examiner did not discuss other potential causes, other than in-service sun exposure, that could cause the Veteran's skin disorder.  Additionally, his conclusion that Agent Orange did not cause the Veteran's skin cancer is conclusory and not supported by any reasoning.  As such, this matter must be remanded in order for the Veteran's skin disorder to be assessed.  

The Veteran's representative submitted an article on melanoma which provides that melanoma and non-melanoma skin cancers are developed at a higher rate among pilots.  It is worth noting that the Veteran's MOS was that of a helicopter pilot during service.  It is also worth noting that the Veteran was also a pilot after service separation.  

II. Lumbar Spine Disability

The Veteran has asserted that his lumbar spine disability is directly caused by an in-service helicopter crash from which he suffered ankle and low back injuries and/or is caused or aggravated by his service-connected right ankle disability.  

The Veteran was afforded VA examinations in November 2006 and August 2010 in association with his lumbar spine disability claim.  During the November 2006 VA examination, the examiner noted review of the claims file and reported that the Veteran's service treatment records reveal in-service injuries to the Veteran's low back and ankles while in Vietnam.  He was assessed with degenerative disc disease of the lumbar spine with grade 1 spondylolisthesis at L5-S1.  The examiner then opined that the Veteran's back condition is not secondary to his service-connected right ankle disability.  Unfortunately, no explanation or reasoning is associated with this medical opinion.  The examiner also did not provide an opinion as to direct service connection.  The opinion is therefore inadequate.  Nieves-Rodriguez, 22 Vet. App. 295. 

In response to the June 2010 Board remand, the Veteran was scheduled for another VA examination in August 2010 to assess the nature and etiology of the Veteran's lumbar spine disability.  The examiner reviewed the Veteran's service treatment records and provided a physical examination of the Veteran's lumbar spine.  The Veteran was assessed with lumbar degenerative disc disease, mild retro and anterolistesis, and sciatica.  The examiner opined that the Veteran's back disability is less likely as not caused by or a result of injury in service.  The examiner reasoned that there were no medical records to support back injury in service, as subsequent flight physicals showed no complaints of or finding of back abnormality.  The examiner also noted that there are no medical records prior to 2002 which document back problems to support his conclusion that the back disability was not related to service.  This examiner, however, did not provide an opinion as to whether the Veteran's lumbar spine disability was caused or aggravated by his service-connected right ankle disability.  As such, the medical opinion is inadequate and the matter must be remanded to afford the Veteran another VA examination or at the very least to obtain a medical opinion as to whether the Veteran's lumbar spine disability was caused or aggravated by his service-connected right ankle disability.

III. Right Ankle Disability

The Veteran's right ankle disability is assessed as 10 percent disabling under DC 5271.  Under DC 5271, a 10 percent rating is warranted where there is moderate limitation of motion of the ankle, and for a maximum 20 percent rating for marked limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, DC 5271.  Words such as "moderate" and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  For VA purposes, normal plantar flexion of the ankle is from 0 to 45 degrees and normal dorsiflexion of the ankle is from 0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II.

Traumatic arthritis is to be evaluated the same as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent disability rating is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups. 38 C.F.R. § 4.71a, DC 5003.  

The Veteran was afforded a VA examination in May 2005 to assess the severity of his right ankle disability.  During the examination, the Veteran complained of pain and stiffness but denied heat, redness, weakness, locking, or lack of endurance.  He indicated weekly flare-ups.  On examination, there was no pain with beginning or ending of motion.  The Veteran's ankle was taken through repetitive range of motions and there was no pain, weakness, fatigue, or lack of endurance.  There was no edema, effusion, instability, tenderness to palpitation, redness or head, abnormal movements, or guarding with movements.  He had normal gait.  There was no ankylosis of the joint.  His range of motion was dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  He was diagnosed with moderate posttraumatic osteoarthritis of the right ankle with no major functional limitation.  

During a November 2006 VA examination, the Veteran reported constant pain in his right ankle.  He indicated pain with prolonged standing and walking as well as with activities of daily living.  There was no instability noted.  On examination, the Veteran had mild diffuse swelling around the ankle with no significant tenderness.  His range of motion revealed extension to 10 degrees, without any pain and flexion at 20 degrees with complaints of pain at the end of motion.  Inversion was 25 degrees with pain and eversion was 5 degrees.  He was diagnosed with posttraumatic degenerative arthritis of the right ankle with limited motion and pain.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the joint.  

During the August 2010 VA examination, the Veteran complained of right ankle pain with weight bearing, stiffness, and swelling.  He indicated that hit has become progressively worse.  The Veteran's gait was antalgic.  He had edema and tenderness but no ankle instability was noted.  There was also no tendon abnormality.  Objective pain with active motion on the right side was noted.  The Veteran's right dorsiflexion was from zero to 2 degrees and his plantar flexion was from zero to 30 degrees.  While there was objective evidence of pain following repetitive motion, there were no additional limitations, to include limitation of motion.  The Veteran was assessed with residuals of right ankle trauma with mild degenerative changes.  The examiner indicated that the ankle had no effect on self care or sedentary activities.  He noted that it did limit walking, standing, carrying light loads, and severely limited stairs.  Despite the findings that the Veteran had pain with active motion, the examiner failed to consider and/or note the functional loss of the right ankle due to motion, fatigue, incoordination, and weakness.  See 38 C.F.R. § 4.40; 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).   
	
Given this oversight and the fact that such a determination may weigh in favor of an increased rating, the matter is remanded for a further VA examination to determine the extent of the Veteran's loss of motion as well as his functional loss as indicated under DeLuca.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current skin disabilities.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

The examiner should identify any currently manifested skin disabilities.  For each disability identified, the examiner should provide an opinion as to whether there is a 50 percent probability or greater that the disability is related to the Veteran's active service, to include exposure to herbicides or sun therein.  The examiner should reconcile any opinion with the evidence of record.  Any opinion provided must include an explanation of the basis for the opinion.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

2. Notify the same examiner who performed the June 2010 VA examination, if possible, and ask him to provide a medical opinion as to whether the Veteran's lumbar spine disability is related to his service-connected right ankle disability and/or related to his military service.  The examiner should review the claims file, including the Veteran's service treatment records and VA medical records and render any relevant diagnoses.  All indicated tests should be performed and all clinical findings reported in detail.  

The examiner should state a medical opinion as to whether it is at least as likely as not that any current lumbar spine disability is caused or aggravated by his service-connected right ankle disability, as opposed to its being more likely due to some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. Schedule the Veteran for an examination to determine the extent and severity of his service-connected right ankle disability.  The Veteran's claims file must be available to and reviewed by the examiner in conjunction with the examination, and such should be noted in the examination report.  All tests or studies deemed necessary should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

The examiner should include the ranges of motion of the Veteran's right ankle disability as well as any functional loss as provided for under 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Specifically, the examiner should discuss whether the Veteran's right ankle disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  The examiner is also asked to determine to what extent, if any, the Veteran's right ankle disability has increased in severity since his last VA examination.  

Also, the examiner is requested to provide an opinion, based on a review of the Veteran's clinical history as contained in the claims folder, as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by non-service connected disabilities.  A complete rationale for all opinions expressed must be provided.  

4. Then, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case (SSOC) and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


